Opinion issued July 16, 2013




                                     In The
                               Court of Appeals
                                    For The
                         First District of Texas

                               NO. 01-12-00494-CV


     BENNETTE L. WARREN AND ALLEN T. WARREN, Appellants

                                       V.

      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1008503


                      MEMORANDUM OPINION

      Appellee, Federal National Mortgage Association, moves to dismiss the

appeal for want of prosecution because appellants, Bennette L. Warren and Allen

T. Warren, have not filed a clerk’s record. We grant the motion and dismiss the

appeal.
      Texas Rule of Appellate Procedure 37.3(b) provides that if the trial court

clerk fails to file the clerk’s record because the appellant has failed to pay or make

arrangements to pay the clerk’s fee for preparing the record, the appellate court

may, either on a party’s motion or its own initiative, dismiss the appeal for want of

prosecution unless the appellant was entitled to proceed without payment of costs.

See TEX. R. APP. P. 37.3(b).        The appellate court must give the appellant a

reasonable opportunity to cure. Id.

      The complete clerk’s record was due on July 11, 2012.1 The trial court clerk

has informed the Court that appellants have not paid the clerk’s fee for preparing

the record. See TEX. R. APP. P. 35.3(a)(2). The trial court held that appellants have

not established indigence for costs on appeal. See TEX. R. APP. P. 20.1 (listing

requirements for establishing indigence). On November 20, 2012, appellee moved

to dismiss the appeal because appellants had not filed a clerk’s record. See TEX. R.

APP. P. 37.3(b). Appellants did not respond to the motion to dismiss the appeal

and have not filed a clerk’s record. See id.




1
      Only a partial clerk’s record on indigence has been filed.
                                            2
      We grant appellee’s motion and dismiss the appeal for want of prosecution.

See id. We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         3